Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al. (WO 2019/031332 A1).
Regarding claim 1, Shibata discloses a single crystal material, comprising: 
a sintered product of a plurality of nanosheets (120), wherein the single crystal material is a multinary single crystal material comprising at least three elements [Figs. 1 and 4, and English Translation: Best MODE FOR CARRYING OUT THE INVENION].
Regarding claim 2, Shibata discloses wherein the single crystal material comprises each of the elements contained in the plurality of nanosheets  [Figs. 1 and 4, and English Translation: Best MODE FOR CARRYING OUT THE INVENION].
Regarding claims 3 and 13, Shibata discloses wherein the single crystal material is an oxide, a nitride, a sulfide, a phosphide, an arsenide, or a carbide of a multinary material [Fig. 1 and English Translation: Best MODE FOR CARRYING OUT THE INVENION].
Regarding claim 4, Shibata discloses wherein the single crystal material is a ternary to quinary material [Fig. 1 and English Translation: Best MODE FOR CARRYING OUT THE INVENION].
Regarding claim 5, Shibata discloses wherein the plurality of nanosheets comprise an exfoliated nanostructure of a layered material, a chalcogenide, a carbon structure, or a heterostructure [Fig. 1 and English Translation: Best MODE FOR CARRYING OUT THE INVENION].
Regarding claim 6, Shibata discloses wherein the exfoliated nanostructure of the layered material is an exfoliated nanostructure of a layered perovskite  [Fig. 1 and English Translation: Best MODE FOR CARRYING OUT THE INVENION].
Regarding claims 7-8 and 14, Shibata discloses wherein the exfoliated structure of the layered material is represented by one of Chemical Formulas 1 to 3
Chemical Formula 1
A(n-1)MnO(3n+1)
Chemical Formula 2
ApM(p-1)O3p
Chemical Formula 3
MpO(2p+1)
wherein, in Chemical Formulas 1 to 3,
each A is independently selected from Na, K, Rb, Mg, Ca, Sr, Ba, Bi, Hf, Ag, Cd, Ti, Pb, and a lanthanide element,
M is different from A and each M is independently selected from Li, Sc, Ti, Zr, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Zn, Al, Ga, In, Ge, Sn, Sb, Bi, and Te,
n21, and p21. [See Figs. 1 and 4, and English Translation: Best MODE FOR CARRYING OUT THE INVENION].
Regarding claims 10, 15, 17 and 19-20, Shibata discloses a stacked structure, comprising: 
a single crystal substrate (110), and 
a single crystal material of claim 1 (120) on the single crystal substrate (110) [Fig. 1 and English Translation: Best MODE FOR CARRYING OUT THE INVENION].
Regarding claim 11, Shibata discloses wherein X-ray diffraction peaks of the single crystal material are in a substantially identical region as X-ray diffraction peaks of the single crystal substrate [Figs. 15-16 and 18-19].
Regarding claim 12, Shibata discloses wherein the single crystal substrate and the single crystal material have an identical crystal structure, and the identical crystal structure is a cubic, trigonal, orthorhombic, hexagonal, or rhombohedral crystal structure [Figs. 1 and 4, and English Translation: 3: Relationship between crystal growth substrate and alignment film].
Regarding claims 16 and 18, Shibata discloses a capacitor [Figs. 1 and 4, and English Translation: last paragraph of Example 9, located before Claims].
Regarding claim 21, Chen discloses wherein a crystal structure of the sintered product of the plurality of nanosheets is different from a crystal structure of the plurality of nanosheets [Figs. 1, 4 and 7, and English Translation: Best MODE FOR CARRYING OUT THE INVENION]. In addition, the method of forming the device as recited in the claim does not germane to the issue of patentability of the device itself. Therefore, this limitation has been given little patentable weight. Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (WO 2019/031332 A1).
Regarding claim 9, Shibata discloses wherein the single crystal material is in a form of a film having a thickness of about 0.5 nanometers to about 100 nanometers [Figs. 1 and 4, and English Translation: Best MODE FOR CARRYING OUT THE INVENION]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed on September 8, 2022 have been fully considered but they are not persuasive. Applicant argues that Shibata does not disclose at least a sintered product…” or “heat-treatment” [See remarks]. However, the patentability of a product does not depend on its method of production. In fact, the product in the claim is the same as or obvious from the product of the prior art, hence the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, applicant's arguments are not persuasive and hence, the rejection is considered to be proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815